DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 2/11/22.      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	This application is in condition for allowance except for the presence of claims 15 – 20 directed to an invention non-elected without traverse. Accordingly, claims 15 - 20 have been cancelled.
EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 15 – 20 are cancelled.Claim 1, line 12, deleted “.”, inserted -- ; and --.                                    Allowable Subject Matter
4.	Claims 1, 3 – 11, 13 and 14 are allowed.5. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the flexible sensing element comprises: a first hollow tube; a second hollow tube coaxial with the first hollow tube; 2SEN1022US01a first arm and a second arm extending from the first hollow tube in opposite directions along a first axis; a third arm and a fourth arm extending from the first hollow tube in opposite directions from the first hollow tube along a second axis orthogonal to the first axis; a first collar circumscribing the first hollow tube, and a second collar circumscribing the second hollow tube, wherein each of the first arm, the second arm, the third arm and the fourth arm connect to the first hollow tube at the first collar and to the second hollow tube at the second collar” in combination with the other limitations presented in claim 1 and “a first collar circumscribing the first hollow tube; and a second collar circumscribing the second hollow tube; wherein each of the first arm, the second arm, the third arm and the fourth arm connect to the first hollow tube at the first collar and to the second hollow tube at the second collar; and wherein each of the first arm, the second arm, the third arm, and the fourth arm comprise a top segment, a bottom segment, and a middle segment that is perpendicular to the top segment and bottom segment” in combination with the other limitations presented in claim 11. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                        Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        3/25/22